MEMO ENDORSED

                               HANG & ASSOCIATES, PLLC
                                      ATTORNEYS AT LAW
                                   136-20 38th Avenue, Suite 10G
                                     Flushing, New York 11354
                                                                                        April 2, 2020
  Shan Zhu, Esq.                            The plaintiff is granted leave to file a motion to compel or for sanctions with
  Tel : (718) 353-8588                      his opposition to the defendants' motion for summary judgment. The
  Fax: (718) 353-6288                       defendants may oppose the motion with their reply to plaintiff's summary
  Email: szhu@hanglaw.com                   judgment opposition.

  VIA ECF                                   SO ORDERED.
  Hon. Edgardo Ramos
  United States District Judge
  Southern District of New York
  500 Pearl Street                                  Apr. 03, 2020
  New York, NY 10007

                         Re: Diaz v. Bronx Pawnbroker Inc. et al.,
                             Case No. 18-cv-07590-ER
                             Letter Motion in Opposing of Plaintiff’s Motion to Compel.

  Dear Hon. Ramos:

          This firm represents the Defendants in the above-referenced matter. Please accept this letter
  as the Defendant’s response to Plaintiff’s Motion to Compel Discovery and Motion for Sanction.
  The Court should deny the Plaintiff’s motion because the certification from Michelle Wu is already
  produced.

         On the February 25 conference, the Court ordered the Defendants to certify that all
  responsive documents are produced to the Plaintiff in the above-referenced matter.

          The Plaintiff’s counsel sent the Defendants the proposed certification on March 6. Dkt No.
  48. Exh. A. The certification calls for a signature from the Defendants counsel instead of the
  Defendants. Further, on February 25 conference, the parties and the Court discussed the text
  message and the computer-stored information. However, on the proposed certification, the
  Plaintiff’s counsel incorporated numerous other items, including records from “Apple Care”,
  which was never requested before. Dkt. No. 48. Exh. A. Nevertheless, the undersigned scheduled
  my client to come in the office for signature on March 13 and informed the Plaintiff’s counsel. On
  March 12, the undersigned emailed the Plaintiff’s counsel the redline revision of the certification.

          On March 23, the Plaintiff’s counsel requested the Defendants to provide the certification
  “in whatever form you like. But [the Plaintiff] need[s] you to certify whatever you are going to
  certify and identify whatever you’re going to identify.” The Plaintiff further pointed a deadline on
  Friday, March 27.
       The undersign again contacted my client Michelle Wu for the certification but was
informed that Ms. Wu is under quarantine. While, currently, we are under the extreme pandemic
and the national emergency, I wrote to the Plaintiff that Defendants need additional time to
complete the certification. Without a response, the Plaintiff filed his letter motion on March 27.

       Nevertheless, the Defendants on April 2 emailed the Plaintiff the signed certification.
Attached hereto as Exh. 1 is a copy of certification emailed to the Plaintiff’s counsel. Further, the
Defendants request the Plaintiff to withdraw his motion, which was subsequently refused.

       Again, as explained to the Court on February 28, although the Individual Defendant
Michelle Wu's cell phone is damaged, the text messages between Michelle Wu and Amy Wu were
equally accessible from Amy Wu's cell phone. As the Court is already aware, such text messages
were produced to the Plaintiff's counsel as obtained from Amy Wu's cell phone.

        The purpose of discovery is to provide a procedure to make relevant information available
to parties to a litigation. Hickman v. Taylor, 329 U.S. 495, 507, 91 L. Ed. 451, 67 S. Ct. 385 (1947)
(discussing Federal Rule 26(g) and holding that "mutual knowledge of all the relevant facts
gathered by both parties is essential to proper litigation"). Although Fed. R. Civ. P. 26 shall not be
meant to discourage or restrict necessary and legitimate discovery, it requires the lawyer to pause
and consider the reasonableness of his or her request. Fed. R. Civ. P. 26 advisory committee's 1983
note. The certification proposed by the Plaintiff’s counsel and the Motion filed by the Plaintiff’s
counsel has gone beyond the zealous representation. Weinberg v. Weinberg (In re Weinberg), 163
B.R. 681, 686 (Bankr. E.D.N.Y. 1994).

       As the certification is already provided, the Court should deny the Plaintiff’s motion.

       We thank the Court for its time and attention to this matter.

                                                              Very Truly Yours,

                                                              /s/ Shan Zhu
                                                              Shan Zhu, Esq.
                                                              136-20 38th Ave.
                                                              Flushing, NY 11354
                                                              (718)353-8588
                                                              szhu@hanglaw.com
                                                              Attorney for Defendants
